Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments/amendments, see pages 3-5 and 7-15, filed 2/24/21, with respect to the claims have been fully considered and are persuasive. The 103 and 112 rejections of the claims has been withdrawn. 
The drawing and claim objections are withdrawn due to the claim objections.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Aaron Deditch (#33865) on March 16 2021.
The application has been amended as follows: 
Regarding Independent Claim 10, 
Line 17: replace “is constant” with “is approximately constant”

Regarding Independent Claim 14, 
Line 20: replace “is constant” with “is approximately constant”


Allowable Subject Matter
Claims 10, 13, 14, and 16-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Independent Claim 10, the prior art discloses a method for adapting a supply voltage supplied by an electrochemical storage device, the method comprising: supplying the supply voltage to a load, which is a drive of a motor vehicle, using the electrochemical storage device; monitoring a temperature of the electrochemical storage device; the prior art fails to disclose the further inclusion of the combination of adapting the supply voltage supplied by the electrochemical storage device based on a change in the monitored temperature so as to counter a change in a value of a power density of the electrochemical storage device attributable to the temperature change; and calculating a power (P) of the power density of the electrochemical storage device using a formula: P = U2/ 4Ri , wherein Ri is an internal resistance of the electrochemical storage device, U2 is the square of the supply voltage adapted by the system management unit to the at least one output of the electrochemical storage device, and U is the supply voltage, wherein the adapting is performed such that the power density of the electrochemical storage device remains constant while the supply voltage is supplied, wherein the temperature is continuously monitored, for as long as the electrochemical storage device, used for operating the load, is in operation, and wherein the power (P) provided by the  electrochemical storage device is approximately constant independently of the temperature.
Regarding Independent Claim 13, the prior art discloses a system for operating a load, comprising: an electrochemical storage device that includes at least one output for an electrically prior art fails to disclose the further inclusion of the combination of means, connected to the at least one sensor, for altering the supply voltage at the at least one output based on a change in the temperature of the electrochemical storage device so as to counter a change in a value of a power density of the electrochemical storage device attributable to the temperature change; wherein a power (P) of the power density of the electrochemical storage device is determined using a formula: P = U2/ 4Ri , wherein Ri is an internal resistance of the electrochemical storage device, U2 is the square of the supply voltage adapted by the system management unit to the at least one output of the electrochemical storage device, and U is the supply voltage, wherein the means is also for adapting the supply voltage at the at least one output so that the power density remains constant while the supply voltage is supplied, wherein the temperature is continuously monitored, for as long as the electrochemical storage device, used for operating the load, is in operation, and wherein the power (P) provided by the- electrochemical storage device is constant independently of the temperature.
Dependent Claims 13 and 16-18 are allowed for their dependence upon allowed independent claims 10 and 13. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T TRISCHLER whose telephone number is (571)270-
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN T TRISCHLER/            Primary Examiner, Art Unit 2859